Citation Nr: 9921458	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-48 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office Center
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right ankle disability, 
including on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran apparently had active service from October 1975 to 
July 1980 and from February 1981 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Medical and Regional Office Center (RO) in Wichita, Kansas.  

This issue was previously remanded by the Board in March 1997.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a right 
ankle disability is plausible.  

2.  The veteran has traumatic arthritis of the right ankle as a 
result of inservice trauma.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a right 
ankle disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  Traumatic arthritis of the right ankle was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's claim 
is plausible and capable of substantiation, and thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  The veteran has been 
afforded VA examinations.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and that no further assistance to the veteran is required 
to comply with 38 U.S.C.A. § 5107(a).

The veteran's October 1975 report of medical history and report 
of service entrance examination reflects that the veteran 
reported a broken leg.  The report of the examination reflects 
that the veteran's lower extremities and feet were normal.  
Service medical records reflect that the veteran was seen with 
respect to complaints regarding his right ankle and right foot 
during service.  

The report of a September 1997 VA examination reflects that the 
examiner reviewed the veteran's claims file as well as 
questioning the veteran concerning the history relating to his 
right ankle.  The diagnosis reflects that the veteran had 
sustained a nondisplaced fracture of the right ankle prior to 
entering active service in 1975.  He had sustained multiple 
episodes of ankle injuries during service.  The examiner believed 
that there was a current disability of the right ankle that had 
some relation to his activity in service, but this activity had 
been occurring over a previous condition which was a fracture of 
the ankle that occurred just a few months prior to service.  The 
examiner believed that the ankle was not related to the knee 
disability because the ankle problem preexisted the knee and 
there was no relation.

The report of a June 1998 VA examination reflects that the 
examiner reviewed the veteran's claims file and service medical 
records, noting that during service the veteran had been seen 
with complaints relating to his right ankle and right foot.  The 
diagnoses included "chronic soft tissue problem in the right 
ankle on the external malleolus area with X-ray findings as 
above."  The X-ray findings indicated that there was osseous 
density at the top of the medial malleolus.  The diagnosis also 
indicated that during military service the ankle would 
intermittently swell, flare, and cause the veteran pain 
aggravated by military service as documented in military records. 

The report of a September 1998 VA examination by the same 
examiner who conducted the September 1997 examination reflects 
that the diagnosis for the "chronic subtissue problem" was 
traumatic arthritis of the right ankle.  This was an apparent 
correction of the language "soft tissue problem" because it was 
in direct response to the question "what is the diagnosis for the 
reported finding of "chronic soft tissue problem?"  The examiner 
indicated that he did not believe the bony changes were of any 
significance, but were most likely related to mild degenerative 
arthritis.  The examiner then referred the reader to opinions 
contained in the report of his September 1997 examination.  

Service connection may be established for a disability resulting 
from personal injury or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or a disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  The law also provides that service connection may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record is clear that the veteran experienced a nondisplaced 
fracture of the right ankle prior to service, but the record does 
not indicate that he had any disability of the right ankle at the 
time he entered service.  There is competent medical evidence 
that the veteran has current disability of the right ankle that 
is related to his activity during service by aggravating the 
previously fractured area.  The record also reflects that 
competent medical evidence has identified that the veteran 
currently has chronic subtissue disability of the right ankle, 
identified as traumatic arthritis.  On the basis of this record, 
the Board concludes that the evidence is in equipoise with 
respect to whether or not the evidence establishes that the 
veteran's traumatic arthritis of the right ankle was incurred in 
service.  In resolving all doubt in the veteran's behalf, service 
connection for traumatic arthritis of the right ankle is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.303(d).  


ORDER

Service connection for traumatic arthritis of the right ankle is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

